                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

MARGARET REAVES,                                     )
                                                     )
                              Plaintiff,             )
                                                     )         JUDGMENT IN A CIVIL CASE
v.                                                   )         CASE NO. 5:18-cv-53-D
                                                     )
NATION STAR MORTGAGE, INC., U.S. BANK
N.A., and WELLS FARGO BANK N.A.,      )
                                      )
                       Defendant.     )


Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that the court GRANTS defendants'
motion to dismiss [D.E. 1 0] and DISMISSES the complaint without prejudice. It is
FURTHER ORDERED that the court GRANTS Wells Fargo's motion to dismiss [D.E. 16] and
DISMISSES the complaint without prejudice. The court DENIES as baseless Reaves's motion for
entry of default [D.E. 19] and motion for default [D.E. 24].



This Judgment Filed and Entered on December 28, 2018, and Copies To:
Margaret Reaves                                      (Sent to 604 Sardis Drive Raleigh, NC 27603
                                                     via US Mail)
Brian A. Calub                                       (via CM/ECF electronic notification)
Danielle Kara Greco                                  (via CM/ECF electronic notification)




DATE:                                                PETER A. MOORE, JR., CLERK
December 28, 2018                                    (By) /s/ Nicole Sellers
                                                      Deputy Clerk
